Citation Nr: 0913578	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  94-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
(GU) disability, including prostate cancer, to include as due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for an endocrine 
disability (other than non-malignant thyroid nodular 
disease), to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  During the course of the appeal, the Veteran 
testified at a hearing before the RO in January 1999 and a 
hearing before the Board in February 2005.  Transcripts of 
these hearings have been associated with the claims folder.

When these issues were most recently before the Board in 
April 2005, they were remanded for additional action by the 
originating agency.  The case has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A GU disability, including prostate cancer, was not 
present within one year of the Veteran's discharge from 
service and is not etiologically related to service, to 
include service exposure to ionizing radiation.

2.  An endocrine disability was not present within one year 
of the Veteran's discharge from service and is not 
etiologically related to service, to include service exposure 
to ionizing radiation.




CONCLUSIONS OF LAW

1.  A GU disability, including prostate cancer, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation or prostate cancer during active duty may not 
be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).

2.  An endocrine disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during 
active duty may not be presumed. 38 U.S.C.A.   §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the Veteran with the notice required under the VCAA, 
by letter mailed in December 2001.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
or reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had VCAA notice been provided at an earlier 
time.

Although the Veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's GU and 
endocrine disabilities.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor or an endocrinopathy to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases, including cancers of the thyroid, pancreas, 
and urinary tract, are subject to presumptive service 
connection based on the Veteran's participation in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  For purposes of this section, the "urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra.  38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes all cancers. 38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 3.311.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking service connection for a GU 
disability, to include prostate cancer, and endocrine 
disability, other than non-malignant thyroid nodular disease.  
He contends that these conditions arose out of active 
service, where he was exposed to radiation during his 
participation in Operation Ivy in 1952.  He claims that 
during this operation he witnessed two hydrogen bomb 
explosions-Shot Mike and Shot King-and he believes his GU 
and endocrine problems arose as a result.  

The Veteran's personnel records confirm that he participated 
in Operation Ivy atomic testing at the Marshall Islands in 
1952.  He served aboard the U.S.S. LST 836 as a gunners mate.  
Participation in this series of nuclear tests is considered a 
radiation-risk activity.  See 38 C.F.R. § 3.309.  However, 
the Veteran has not been diagnosed with thyroid cancer, 
pancreatic cancer or cancer of the urinary tract as that term 
is defined for purposes of the presumption.  None of the 
Veteran's claimed disabilities is subject to presumptive 
service connection on the basis of participation in a 
radiation-risk activity.   

The medical evidence of record establish that the Veteran has 
been treated for a number of GU and endocrine-related 
conditions since service, with some examiners noting that 
these conditions may be related to radiation exposure.  VAMC 
outpatient treatment records from 1986 through 2004 indicate 
that the Veteran was diagnosed with an organic affective 
disorder of the endocrine system, linked back to his exposure 
to atomic bombs.  An impression of hypogonadotrophic 
hypogonadism and testicular trauma was noted in June 1991.  
In a VA examination in August 1997, the examiner noted that 
the Veteran was found to have a hypothyroid in 1977.  He was 
also assessed with a pituitary dysfunction.  The examiner 
noted that it is well known that radiation can have an effect 
on endocrine function.  In April 1998, a private physician, 
Dr. Neal wrote that the high levels of serum calcium, zinc, 
magnesium, barium, etc., indicate that the Veteran was 
exposed to radiation. 

In September 2000, a private examiner diagnosed the Veteran 
with a hypothyroid and a tumor on the pituitary gland, while 
at the same time indicating that the Veteran has "classical 
symptoms for radiation exposure."  A report from the South 
Carolina Cancer Center from November 2002 establishes that 
the Veteran was diagnosed with moderately differentiated 
adenocarcinoma of the prostate.  In an August 2003 
examination report, it was indicated that the Veteran has a 
history of multinodular goiter which is suppressed by 
medication.

Prostate cancer and parathyroid adenoma are listed among the 
radiogenic diseases under 38 C.F.R. § 3.311.  Therefore, 
development under § 3.311 was undertaken.  Specifically, an 
appropriate radiation dose estimate was obtained from the 
Defense Threat Reduction Agency (DTRA).  An opinion was 
obtained from VA Chief Public Health and Environmental 
Hazards Officer (CPHEHO) by the Director of the VA 
Compensation and Pension Service.  In addition, in accordance 
with 38 C.F.R. § 3.311, the case was reviewed by the Director 
of the VA Compensation and Pension Service in October 2008.  
After considering all pertinent factors, he concluded that 
there is no reasonable possibility that the Veteran's 
prostate cancer or microadenoma of the pituitary gland 
resulted from his exposure to ionizing radiation in service. 

The Board notes that a dose estimates were obtained in 2001 
and 2008, but procedures for obtaining a dose estimate were 
amended in 2003.  Therefore, the Board will only consider the 
2008 dose estimate. 

The April 2008 DTRA report indicates that the doses which the 
Veteran could have received during his participation in 
Operation Ivy and post-Operation Castle activities are not 
more than 18 rem external gamma dose, 0.5 rem external 
neutron dose.  Internal committed dose to the prostate 
(alpha) was estimated to be 4.5 rem, while internal committed 
dose to the prostate gland (beta plus gamma) was estimated at 
2 rem.  As for the pituitary gland, internal dose (alpha) was 
estimated at 0.1 rem, while internal dose (beta plus gamma) 
was estimated at 7 rem.  The Interactive Radioepidemiological 
Program of the National Institute for Occupational Safety and 
Health software calculated 99-percentile values for the 
probability of causation of 33.37 percent for prostate cancer 
and 26.67 percent for pituitary neoplasm. 
The CPHEHO considered these dose estimates and probability of 
causation values, as well as other medical reports-
specifically the statement from Dr. Neal.  He discounted the 
opinion of Dr. Neal by explaining that the lab values cited 
by him have not been shown, in peer-reviewed literature, to 
have a dose response associated with exposure to ionizing 
radiation.  For these reasons, the VA Chief Public Health and 
Environmental Hazards Officer opined that it is unlikely that 
either the Veteran's prostate cancer or his microadenoma of 
the pituitary can be attributed to ionizing radiation.

In light of the above evidence, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for prostate cancer and parathyroid adenoma as 
related to exposure to ionizing radiation in service.  In 
particular, the Board finds the most probative evidence to be 
the most recent memo from the CPHEHO.  As noted, acting on 
behalf of the Under Secretary, the CPHEHO took into account 
the more favorable outer limits of the dose estimates, and 
reviewed the Veteran's file and medical history, but 
nevertheless concluded that it was unlikely that a 
relationship exists between the Veteran's in-service 
radiation exposure and his cancer and thyroid tumor.  He also 
properly supported his opinions.

The Board has considered the various medical opinions of 
record indicating a potential connection between these 
conditions and radiation exposure, including that of Dr. 
Neal.  However, while the Board has considered the above 
evidence, the Board finds the opinions of the CPHEHO on 
behalf of the Under Secretary more probative.  The Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so. See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  In this regard, the 
Board notes that previous medical opinions did not discuss 
critical factors, to include the probable dose and relative 
sensitivity of the involved tissue, and there is no 
indication that the claims folders were reviewed.  On the 
contrary, the claims files were available to the CPHEHO for 
review, pertinent factors were addressed in his report, and 
his opinions were supported by significant rationale to 
include computer-aided analysis.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records do not contain any reference with regard to 
a GU or endocrine disorder, and his discharge examination 
report reflects normal findings for the GU and endocrine 
systems.  Moreover, the medical evidence of record 
establishes that the claimed disabilities were not present 
until years after the Veteran's discharge from service, and 
it does not provide any other link between a GU or endocrine 
condition and service outside of potential radiation 
exposure, as discussed above.

The Board has also considered the Veteran's statements but 
notes that as a lay person he is not competent to provide 
opinions concerning matters requiring medical expertise, such 
as an opinion linking his claimed disabilities to radiation 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a GU disability and endocrine disability.  As 
the evidence for and against the claim is not in approximate 
balance, the benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to service connection for a GU disability, to 
include prostate cancer and to include as due to exposure to 
ionizing radiation, is denied.

Entitlement to service connection for an endocrine disability 
(other than non-malignant thyroid nodular disease), to 
include as due to exposure to ionizing radiation, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


